            Case 1:19-cv-00305-LJL Document 45 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                  3/8/2021
                                                                       :
CAROL A. CUMBERBATCH,                                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-cv-0305 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
WILBUR L. ROSS, Secretary, U.S. Department of                          :
Commerce,                                                              :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On October 15, 2020, the Court permitted Defendant to move for summary judgment and

stated it would give Plaintiff an equivalent amount of time to oppose the motion as Defendant

takes to make that motion, as run from the date of October 16, 2020. See Dkt. No. 39.

        Defendant moved for summary judgment on December 18, 2020 and filed its

memorandum of law on December 21, 2020 and its declaration in support of its motion on

December 22, 2020. See Dkt. Nos. 41-44. Plaintiff thus had sixty-seven (67) days to file her

opposition brief after the date of Defendant’s last filing on December 22, 2020. That date is

March 1, 2021. Plaintiff has not filed an opposition.

        It is hereby ORDERED that Plaintiff shall have until March 12, 2021 to file her brief in

opposition. In the absence of a filing on or before that date, the Court will consider Defendant’s

motion for summary judgment not to be opposed and will immediately consider the motion on

that basis. In the event Plaintiff files a brief in opposition, Defendant shall have until April 15,

2021 to file its reply.

        SO ORDERED.

Dated: March 8, 2021                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
